Citation Nr: 0028621	
Decision Date: 10/31/00    Archive Date: 11/03/00

DOCKET NO.  99-19 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
allowance under 38 U.S.C. chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Jackson, Mississippi 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the RO denied service connection for the cause 
of the veteran's death, and denied eligibility for DEA 
benefits.   


FINDINGS OF FACT

1.  The veteran died in October 1998 at the age of 46 years 
old.

2.  The veteran's certificate of death lists the immediate 
cause of death as adenocarcinoma of the cecum with liver 
metastasis, with no underlying cause of death.

3.  Prior to his death, the veteran had service connected 
disabilities from nodular lymphohistiocytic (non-Hodgkin's) 
lymphoma, residuals of exposure to Agent Orange, rated as 30 
percent disabling, and a noncompensable disability for status 
post medial meniscectomy of the left knee, for a combined 
disability rating of 30 percent.

4.  The record contains no competent evidence that the 
veteran had adenocarcinoma of the cecum during his active 
service, or within one year after his separation from 
service.

5.  The record contains no competent medical evidence that 
the veteran's nodular lymphohistiocytic (non-Hodgkin's) 
lymphoma, residuals of exposure to Agent Orange, or status 
post medial meniscectomy of the left knee was either the 
principal cause or a contributory cause of his death.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.310(a), 3.312 (1999).

2.  The claim of entitlement to service connection for 
entitlement to DEA allowance is not well grounded.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303, 3.310(a), 3.312 (1999).

3.  Adenocarcinoma of the cecum with liver metastasis is not 
proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§ 5107, 7104 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.310(a) (1999).

4.  The veteran's service connected disabilities did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1110, 1112, 5107, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death claim

The threshold question that must be resolved regarding each 
claim is whether the appellant has presented evidence that 
the claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
appellant's representative has argued that VA has expanded 
its duty to assist the claimant by provisions in its manual 
M21-1, and that the Board should determine whether the RO has 
followed the guidelines therein and remand the appeal for 
further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule.  See Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, the Board sees no basis upon which to comply 
with the representative's request in this regard.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter, the 
Court) has held that a well grounded claim is comprised of 
three specific elements:  (1) evidence of a current 
disability as provided by a medical diagnosis, (2) evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
inservice disease or injury and the current disability, as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  In the absence of any one of these three 
elements, the Board must find that a claim for service 
connection is not well grounded and therefore must be denied, 
pursuant to the decision of the Court in Edenfield v. Brown, 
8 Vet. App. 384 (1995).

a.  Are the Medical Conditions on the Death Certificate 
Service Connected?

In applying the three step analysis for a well grounded claim 
under Caluza, supra, to an issue of service connection for 
the cause of death, the first element, a medical diagnosis of 
a current disability, will always be met since the current 
disability is the condition that caused the veteran's death.  
Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  In this case, the 
death certificate indicates that the veteran died in October 
1998 at the age of 46 years.  The immediate cause of death 
was adenocarcinoma of the cecum with liver metastasis, with 
disease onset 42 hours prior to death.  There was no medical 
condition listed as the underlying cause of death.  This is 
the current disability.  Thus, the appellant must only 
satisfy the second and third elements under Caluza -- 
evidence of incurrence or aggravation of disease or injury in 
service, and competent medical evidence of a causal nexus 
between the current disability and the inservice injury or 
disease -- to establish a well grounded claim.

A review of the record does not reveal any evidence of 
adenocarcinoma of the cecum with liver metastasis while in 
service, or to a compensable degree within one year following 
discharge from service.  The veteran's service medical 
records do not reflect any gastrointestinal complaints or 
treatment for cancer of the cecum.  Additionally, the record 
of the veteran's medical treatment post service makes no 
reference to adenocarcinoma of the cecum until approximately 
June 1998.  

The requisite causal nexus between the veteran's cause of 
death and his active service is also lacking.  VA medical 
progress notes reflect that in approximately June 1998, the 
veteran had inguinal adenopathy that, after computed 
tomography (CT) scans of the abdomen and pelvis, revealed 
multiple metastatic lesions throughout the liver and a mass 
in the cecum.  A CT-guided liver biopsy in July 1998 revealed 
metastatic adenocarcinoma.  A colonoscopy and cecum mass 
biopsy in August 1998 revealed moderate to poorly 
differentiated adenocarcinoma.  The veteran began 
chemotherapy that same month.  The veteran continued 
receiving treatment for this stage 4 colon cancer from this 
point until October 1998.  In October 1998, the veteran was 
admitted for VA inpatient treatment for a bowel obstruction 
that was determined to be symptomatic of his colon cancer.  
He died the day after admission due to adenocarcinoma of the 
cecum with liver metastases.  At no time in the record does a 
competent medical authority make a causal connection between 
the veteran's metastatic colon cancer following service and 
his active service, almost 25 years earlier.  

Based on the foregoing, the Board finds that the evidence of 
the veteran's medical condition at the time of his death, 
adenocarcinoma of the cecum with liver metastasis, does not 
meet the criteria set forth in Caluza, supra.  The issue of 
whether adenocarcinoma of the cecum with liver metastasis is 
service connected is, thus, not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.303(d) 
(1999).

b.  Were either of the service connected disabilities 
the cause of death?

Even though the conditions listed on the veteran's death 
certificate are determined not to be service connected, the 
cause of the veteran's death may still be service connected 
if a disability which the veteran incurred or aggravated in 
service was either the principal or contributory cause of his 
death.  38 C.F.R. § 3.312(a) (1999).  For a service connected 
disability to be the principal cause of death, that 
disability must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
38 U.S.C.A. § 3.312(b) (1999).  For a service connected 
disability to be a contributory cause of death, that 
disability must contribute substantially or materially to the 
death; that it combined to cause death; that it aided or lent 
assistance to the production of death.  38 C.F.R. 
§ 3.312(c)(1) (1999).  See Harvey v. Brown, 6 Vet. App. 390 
(1994).  A service connected disability may be a contributory 
cause of death if it results in debilitating effects and 
general impairment of health to the extent that would render 
the person materially less capable of resisting the effects 
of other disease or injury primarily causing death.  
38 C.F.R. § 3.312(c)(3) (1999).  A service connected 
disability may be a contributory cause of death if it 
affected a vital organ and was of itself of a progressive or 
debilitating nature and was of such severity as to have a 
material influence in accelerating death.  38 C.F.R. 
§ 3.312(c)(4) (1999).

At the time of his death, the veteran was service connected 
for status post medial meniscectomy of the left knee, rated 
as noncompensable, and for nodular lymphohistiocytic (non-
Hodgkin's) lymphoma, rated as 30 percent disabling, for a 
combined disability rating of 30 percent.  In reviewing the 
record, the Board does not find any medical evidence that 
either of these service connected disabilities caused or 
contributed to the cause of his death.  The Board first 
addresses the issue of service connection for a left knee 
condition and its possible contribution to the veteran's 
death.  This disability was rated noncompensable since the 
initial February 1991 rating decision, and was thus static in 
nature.  This disability was clearly not the principal cause 
of death.  Furthermore, this disability did not affect a 
vital organ or vital bodily function, but rather involved the 
musculoskeletal system.  Thus the Board finds that this 
disability did not contribute to the veteran's death due to 
adenocarcinoma of the cecum with liver metastasis.  See 
38 C.F.R. § 3.312(c)(3) (1999).
 
As for the veteran's non-Hodgkin's lymphoma, the Board also 
finds that the evidence does not show that this service 
connected disability contributed to his cause of death.  VA 
medical records show that the veteran was diagnosed with non-
Hodgkin's lymphoma in 1984 and underwent repeated periods of 
chemotherapy treatment, in 1984, 1987, 1991 and 1993.  In a 
February 1991 rating decision, he was granted service 
connection for nodular lymphohistiocytic (non-Hodgkin's) 
lymphoma, with a 100 percent rating effective August 1989.  
Subsequent rating decisions continued the 100 percent 
disability rating until a September 1995 rating decision 
reduced the lymphoma disability rating to 30 percent, 
effective December 1995.  This rating reduction was based on 
a finding from a June 1995 VA examination that the veteran's 
lymphoma is probably in remission.  A January 1997 VA 
examination noted that the veteran's last course of 
chemotherapy was in April 1993, but did find that his non-
Hodgkin's lymphoma showed apparent recurrent lymph node over 
the anterior aspect of the upper right sternocleidomastoid 
muscle.  

Most importantly, the VA medical records leading up to the 
time of the veteran's death in October 1998 do not make any 
reference to non-Hodgkin's lymphoma contributing in any way 
to his death.  Non-Hodgkin's lymphoma is noted as part of the 
veteran's past medical history, but no medical authority ever 
asserted that this lymphoma contributed in any way to the 
cause of death.  The RO asked the VA oncologist who had 
previously examined the veteran in February 1995 to review 
the veteran's history of non-Hodgkin's lymphoma and 
adenocarcinoma of the cecum with liver metastases and provide 
an opinion regarding a possible connection between the two 
illnesses.  The doctor reviewed the veteran's relevant 
medical history and stated in a January 1999 report:

I know of no relationship between non-
Hodgkin's lymphoma and the development of 
adenocarcinoma of the cecum.  Also, I 
know of no relationship between his 
chemotherapy for the non-Hodgkin's 
lymphoma and development of 
adenocarcinoma of the cecum.  His death 
summary documents a past history of non-
Hodgkin's lymphoma but does not describe 
any current findings or evidence or 
recurrence of his lymphoma.  

In summary, I know of no evidence to 
support relationship [sic] between the 
adenocarcinoma of the cecum to his 
previous diagnosis of non-Hodgkin's 
lymphoma.

The Board finds that this opinion from a VA oncologist, with 
no competent medical evidence to the contrary, is strong 
evidence that the veteran's service connected non-Hodgkin's 
lymphoma did not contribute in any way to the veteran's 
death.  See 38 C.F.R. § 3.312(c)(3) (1999).

The facts before the Board, as previously discussed, do not 
suggest that the veteran's death was caused by a 
musculoskeletal knee condition or non-Hodgkin's lymphoma, but 
rather by the progressive spread of cancer from his cecum, or 
colon, to his liver.  Therefore, the Board does not find that 
these service connected disabilities played any role in the 
veteran's death.

The claims file contains no medical evidence that indicates 
that the veteran had adenocarcinoma of the cecum with liver 
metastasis in service or within one year after service 
discharge.  Further, the record does not indicate that 
nodular lymphohistiocytic lymphoma, residuals of exposure to 
Agent Orange, or status post medial meniscectomy of the left 
knee contributed, either principally or substantially, to the 
veteran's death.  Therefore, the Board concludes that the 
claim is not plausible, and as a result is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303(d) (1999).

The Court has held that, when a claimant fails to submit a 
well grounded claim under 38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1999), VA has a duty under 38 U.S.C.A. § 5103(a) (West 
1991 & Supp. 1999) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996).  In the present 
case, the Board finds that this procedural consideration has 
been satisfied.  In particular, the Board notes that the 
statement of the case issued in conjunction with this appeal 
advises the appellant evidence fails to show that the cause 
of the veteran's death was related to military service, and 
that there is no evidence of any relationship between the 
veteran's death and his lymphoma condition or his left knee 
condition.  Moreover, unlike the situation in Robinette, 
supra, she has not put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could make her claim well grounded.  

II.  Entitlement to DEA benefits

The appellant also claims entitlement to DEA benefits.  For 
the purposes of Dependents' Educational Assistance under 
Chapter 35, 38 U.S.C.A., basic eligibility exists if the 
veteran:  (1) was discharged from service under conditions 
other than dishonorable, or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service connected disability; or (if a serviceperson) 
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed 
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 C.F.R. § 3.807(a) (1999).  The issue of entitlement to DEA 
in this case depends on whether the veteran died as a result 
of a service-connected disability.  As the appellant's claim 
for service connection for the cause of the veteran's death 
is not well grounded, entitlement to DEA is also not well 
grounded.  38 U.S.C.A. § 3501 (West 1991 & Supp. 1999); 
38 C.F.R. § 3.807 (1999).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  Entitlement to DEA benefits is 
denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

